Citation Nr: 0720004	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  06-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than May 19, 2004, 
for the grant of service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
gastrointestinal disorder  in an October 1952 rating 
decision; the veteran was notified of the decision but did 
not appeal.

2.  Thereafter, the veteran attempted to reopen his claim for 
entitlement to service connection numerous times; these 
claims were denied in unappealed rating decisions dated April 
1990, September 1993, April 1996, May 1996, and November 
1996.

3.  The veteran's most recent claim to reopen was received in 
May 2004; the new and material evidence warranting reopening 
of the claim did not include service records.


CONCLUSION OF LAW

The criteria for an effective date prior to May 19, 2004, for 
the award of service connection for irritable bowel syndrome 
have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the facts pertinent to the veteran's 
effective-date claim are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim, and no 
further action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In any event, the record reflects that the originating agency 
provided the appellant with the notice required under the 
VCAA by a letter mailed in January 2006, prior to its initial 
adjudication of the claim.  The letter included notice that 
he should submit all pertinent evidence in his possession.  

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Analysis

As pertinent to the facts of this case, the applicable 
criteria provide that the effective date of an award of 
service connection based on new and material evidence 
received after a final adjudication will be the later of the 
date entitlement arose or the date of receipt of the reopened 
claim unless the new and material evidence consists of 
service department records, in which case the effective date 
will be the later of the date entitlement arose or the date 
of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

The veteran was discharged from active duty in June 1946.  
His original claim for service connection was received in 
July 1952, and the originating agency denied the claim in an 
October 1952 rating decision.  In November 1952 the veteran 
was informed of this decision and of his appellate rights but 
he did not appeal.  Thereafter, the veteran attempted 
numerous times to reopen his claim for entitlement to service 
connection, most recently in May 2004.  In an October 2005 
rating decision, the originating agency granted reopening of 
the claim based on new and material evidence other than 
service department records, and granted service connection 
for the veteran's irritable bowel syndrome as secondary to 
his service-connected post-traumatic stress disorder (PTSD), 
effective May 19, 2004.  

The veteran contends that the effective date of service 
connection for irritable bowel syndrome should be earlier as 
he met the criteria for service connection prior to May 19, 
2004.  In the alternative, the veteran argues that the 
effective date for the grant of service connection for his 
irritable bowel syndrome secondary to PTSD should be the same 
as the effective date for his service-connected PTSD.  The 
Board notes that the veteran was granted service connection 
for PTSD in an April 1994 rating decision, effective December 
15, 1992.  Unfortunately, there is no provision of law which 
will allow an earlier effective date based on the arguments 
given by the veteran.  The veteran does not contend that he 
appealed any of the earlier denials of his claim or that the 
claim was reopened based on new and material service records.  
In essence, the pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, the claim 
must be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date prior to May 19, 2004 for 
the grant of service connection for irritable bowel syndrome 
is denied.



____________________________________________
C. MASON
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


